Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
As for claim 1, the prior art fails to teach or disclose a display device comprising:
a circuit substrate on the lower cover; a plurality of light sources disposed on the circuit substrate
a reflection layer disposed on the lower cover
a light regulating pattern disposed close to an edge of the reflection layer; and an optical sheet disposed on the light sources
 wherein a width of the light regulating pattern changes along the edge of the reflection layer.
	The closest prior art found was CHO US 2014/0211121, which discloses a display device with light-modulators that are close to an edge of a reflection layer, but does not teach or suggest a width of the light regulating pattern changes along the edge of the reflection layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK ‘012 teaches a relevant lighting device with a light regulator for a display device, but fails to teach the inventive features of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875